Order entered September 26, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00958-CV

                           IN THE INTEREST OF I.L.S., A CHILD

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-09-7655

                                            ORDER
         Before the Court is appellant’s September 10, 2013 response to this Court’s order dated

August 28, 2013.      We construe appellant’s response as a motion for (1) a clerk’s record

containing the documents he requested, (2) corrections to the reporter’s record, and (3)

clarification of his appeal. We grant, in part, and deny, in part, appellant’s motion as set forth

below.

         We DENY appellant’s motion to the extent he seeks clarification of his appeal.

         With regard to the clerk’s record, a clerk’s record was filed on August 1, 2013 and

supplemental clerk’s records were filed on August 27, 2013 and September 9, 2013. In his

motion, appellant contends that numerous documents he requested are not in the record. We

note that many of the items appellant says are missing from the clerk’s record are, in fact,

included in the clerk’s record. Accordingly, we DENY appellant’s motion to supplement the

clerk’s record without prejudice to filing a motion to supplement setting forth in detail the
specific documents that are necessary to the appeal and that are not already in the clerk’s record.

See TEX. R. APP. P. 34.5(b) (2) & (3).

        Appellant contends that the reporter’s record contains inaccuracies and that the parties

have not reached an agreement concerning the inaccuracies. Specifically, appellant contends the

court reporter has incorrectly identified two TDCJ officials. He also contends the court reporter

omitted portions of the testimony of Rebecca Rodas and added words to his own testimony.

Accordingly, we GRANT appellant’s motion to the extent that we ORDER the Honorable Lori

Hockett, Judge of the 255th Judicial District Court of Dallas County, Texas, to conduct a hearing

and determine if the reporter’s record contains the above-noted omissions and inaccuracies. We

ORDER the trial court to transmit supplemental records, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.

        The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the supplemental records are

received, whichever is earlier

        We ORDER the Clerk of this Court to send a copy of this order, by electronic

transmission, to the Honorable Lori Hockett, Shantel Beheler, Official Court Reporter of the

255th Judicial District Court, and counsel for appellee, and by first-class mail to appellant.



                                                      /s/     DAVID LEWIS
                                                              JUSTICE